Exhibit 99.1 Mobile Visions, Inc. Financial Statements For the Years Ended December 31, 2010 and 2009 -1- Mobile Visions, Inc. Table of Contents For the Years Ended December 31, 2010 and 2009 Report of Independent Registered Public Accounting Firm 3 Balance Sheets as of December 31, 2010 and 2009 4 Statements of Operations for the years ended December 31, 2010 and 2009 5 Statements of Stockholders' Deficit for the years ended December 31, 2010 and 2009 6 Statements of Cash Flows for the years ended December 31, 2010 and 2009 7 Notes to Financial Statements 8 - 11 -2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Mobile Visions, Inc.: We have audited the accompanying balance sheets of Mobile Visions, Inc. (“the “Company”) as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mobile Visions, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has a loss from operations and an accumulated deficit of $120,667 at December 31, 2010. As described in Note 1 to the financial statements, this condition, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia, LLP Newport Beach, California October 4, 2011 -3- Mobile Visions, Inc. Balance Sheets December 31, Current assets Cash $ $ Accounts receivable Total current assets Equipment, net 5,993 4,862 Intangible assets, net TOTAL ASSETS $ $ Current liabilities Accounts payable and accrued expenses $ $ Accrued interest Deferred revenue - Total current liabilities Note payable - related parties Total liabilities Stockholders' deficit Common Stock, no par value; 1,000,000 shares authorized, 540,000 issued and outstanding as of December 31, 2010 and 2009, respectively - - Additional paid-in capital - Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. -4- Mobile Visions, Inc. Statements of Operations Year Ended December 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Selling, general and administrative Depreciation and amortization Total operating expenses Income (loss) from operations ) Interest expense Net income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. -5- Mobile Visions, Inc. Statements of Stockholders’ Deficit For the Years Ended December 31, 2010 and 2009 Common Stock Additional Paid-in Capital Accumulated Deficit Total Stockholders’ Deficit Shares Amount Beginning balance December 31, 2008 $
